 



Exhibit 10.17
CHANGE OF CONTROL AGREEMENT
     THIS AGREEMENT (“Agreement”), by and between TOTAL SYSTEM SERVICES, INC., a
Georgia corporation (the “Company”) and
                                                             (the “Employee”) is
entered into as of the 1st day of January, 2008 (the “Effective Date”);
     WHEREAS, the Board of Directors of the Company (the “Board”), has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company;
     WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with appropriate compensation and benefits arrangements upon a Change
of Control which are competitive with those of other corporations; and
     WHEREAS, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Certain Definitions. (a) The “Change of Control Date” shall mean the
first date during the Change of Control Period (as defined in Section 1(b)) on
which a Change of Control (as defined in Section 2) occurs. Anything in this
Agreement to the contrary notwithstanding, if a Change of Control occurs and if
the Employee’s employment with the Company is terminated prior to the date on
which the Change of Control occurs, and if it is reasonably demonstrated by
Employee that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or in anticipation of a Change of
Control, then for all purposes of this Agreement the “Change of Control Date”
shall mean the date immediately prior to the date of such termination of
employment.
          (b) The “Change of Control Period” shall mean the period commencing on
the Effective Date and ending on the day after the date of Employee’s
termination of employment from the Company or, if earlier, the date which is two
years after the Change of Control Date.
          (c) “Cause” shall mean:
               (1) the willful and continued failure of the Employee to perform
substantially the Employee’s duties with the Company or one of its affiliates
after a written demand for substantial performance is delivered to the Employee
by the Executive Committee of the Board or the Chief Executive Officer of the
Company which specifically identifies the manner in which the Executive
Committee of the Board or Chief Executive Officer believes that the Employee has
not

1



--------------------------------------------------------------------------------



 



substantially performed the Employee’s duties, after which Employee shall have a
reasonable amount of time to remedy such failure to substantially perform his or
her duties; or
               (2) the willful engaging by the Employee in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company.
          For purposes of this provision, no act, or failure to act, on the part
of the Employee shall be considered “willful” unless it is done, or omitted to
be done, by the Employee in bad faith or without reasonable belief that the
Employee’s action or omission was in the best interests of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, or the Executive Committee of the Board, or upon the
instructions of the Chief Executive Officer, or an Executive Vice President (or
higher ranking officer), of the Company, or based upon the advice of counsel for
the Company, shall be conclusively presumed to be done, or omitted to be done,
by the Employee in good faith and in the best interests of the Company. The
cessation of employment of the Employee shall not be deemed to be for Cause
unless and until there shall have been delivered to the Employee a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Executive Committee of the Board at a
meeting of the Executive Committee of the Board called and held for such purpose
(after reasonable notice is provided to the Employee and the Employee is given
an opportunity, together with counsel, to be heard before the Executive
Committee of the Board), finding that, in the good faith opinion of the
Executive Committee of the Board, the Employee is guilty of the conduct
described in subparagraph (1) or (2) above, and specifying the particulars
thereof in detail.
          (d) “Good Reason” shall mean:
               (1) a material adverse reduction in the Employee’s position
duties or responsibilities excluding for this purpose: (i) a change in the
position or level of officer to whom the Employee reports, (ii) a change that is
part of a policy, program or arrangement applicable to peer executives
(including peer executives of any successor to the Company), or (iii) an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Employee;
               (2) the Company’s requiring the Employee to be based at any
office or location more than 35 miles from the location where Employee was
employed on the Change of Control Date or the date which is 120 days prior to
the Change of Control Date (if such earlier date is selected by Employee);
               (3) a material reduction in Employee’s annual base salary, target
annual bonus opportunity (including, without limitation, the use of bonus goals
that are not reasonable and consistent with the bonus goals established for the
preceding year), or participation in employee benefit plans, as such salary,
bonus and plans were in effect on either the Change of Control Date or the date
which is 120 days prior to the Change of Control Date (if such earlier date is
selected by Employee) unless such reduction is part of a policy, program or
arrangement applicable to peer executives (including peer executives to any
successor to Company) ; or
               (4) any failure by the Company to comply with and satisfy Section
8(c) of this Agreement.

2



--------------------------------------------------------------------------------



 



          For purposes of this Section 1(d), any good faith determination of
“Good Reason” made by the Employee shall be conclusive.
          (e) “Disability” shall be defined the same as such term is defined in
either, at the selection of the Employee, (a) the group long-term disability
insurance plan sponsored or maintained by Company on the Change of Control Date
in which Employee participates or (b) any individual long-term disability
insurance arrangement in effect on the Change of Control Date, the premiums of
which are paid by Company for the benefit of Employee.
     2. Change of Control. For the purposes of this Agreement, a “Change of
Control” shall mean:
          (a) the acquisition by any “person” (“Person”), as such term is used
in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (other than the Company or a subsidiary or any Company
employee benefit plan (including its trustee), of “beneficial ownership” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the total number of shares
of the Company’s then outstanding securities;
          (b) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds (2/3)
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds (2/3) of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
          (c) consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets or stock of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the total number of
shares of the Company’s outstanding securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the total number of shares of the then
outstanding securities of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the total number of shares of the Company’s outstanding
securities, (ii) no Person (excluding any corporation resulting from such
Business Combination, or any employee benefit plan (including its trustee) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
total number of shares of the then outstanding securities of the corporation
resulting from such Business Combination except to the extent that such
ownership existed prior to the Business Combination and (iii) at least
two-thirds (2/3) of the members of the board of directors of the

3



--------------------------------------------------------------------------------



 



Corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.
For purposes of this Section 2, a “Change of Control” shall not result from any
transaction precipitated by the Company’s insolvency, appointment of a
conservator, or determination by a regulatory agency that the Company is
insolvent, nor from any transaction initiated by the Company in regard to
converting from a publicly traded company to a privately held company.
     3. Obligations of Company Upon Termination. In the event Employee’s
employment by Company is terminated before the two-year anniversary date of the
Change of Control Date either (i) by the Company for any reason other than Cause
or Employee’s death or Disability, or (ii) by Employee for Good Reason, then
          (a) The Company shall pay to Employee in a lump sum in cash on the
date which is six months and one day after the date Employee has a separation
from service (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)) the aggregate of the following amounts:
               (1) three times the sum of: (a) Employee’s annual base salary as
in effect immediately prior to Employee’s termination; plus (b) the product of
(i) Employee’s annual base salary as in effect immediately prior to Employee’s
termination of employment multiplied by (ii) a percentage equal to the average
percentage of Employee’s annual bonus earned with respect to the three calendar
years ended prior to Employee’s termination, measured as a percentage of
Employee’s annual base salary for the year the bonus was earned; and
               (2) the product of (a) a fraction, the numerator of which is the
greater of (i) six, or (ii) number of full months Employee worked in the
calendar year of Employee’s termination (e.g., an October 1 termination date
results in a numerator of 9) and the denominator of which is 12; multiplied by
(b) the target annual bonus for which Employee was eligible immediately prior to
Employee’s termination.
For purposes of this Agreement, “annual base salary” means Employee’s annual
rate of pay excluding all other elements of compensation such as, without
limitation, bonuses, perquisites, restricted stock awards, stock options, and
retirement and welfare benefits.
          (b) For three years after Employee’s termination of employment,
Employee shall continue to be eligible to receive medical and welfare benefits
(including, without limitation, medical, prescription, dental, disability (both
individual and group arrangements), life (both individual and group
arrangements), and accidental death and dismemberment plans and programs) for
Employee and Employee’s dependents at the level of coverage elected by Employee
during the open enrollment period immediately preceding Employee’s termination
of employment date under benefit plans that are generally equivalent to those
provided generally at any time after the Effective Date to other peer employees
of the Company and its affiliated companies (excluding individual disability and
individual life insurance arrangements, which must continue to be provided
regardless of whether provided to peer employees) and the Company shall
reimburse Employee for Employee’s costs or expenses for such benefits; provided,
however, that if Employee becomes reemployed with

4



--------------------------------------------------------------------------------



 



another employer (specifically excluding self-employment) and is eligible to
receive medical or other welfare benefits under another employer provided plan,
Company shall terminate all medical and other welfare benefits being provided
hereunder; and provided further, however, that, if Employee is not eligible to
participate under the terms of such medical and welfare benefit plans (including
COBRA continuation coverage for which Executive is eligible), Company shall pay
Employee in cash on the date which is six months and one day after the date
Employee has a separation from service (within the meaning of Section 409A of
the Code) a lump sum amount equal to the lesser of: (1) thirty-six (36) times
the average monthly cost per employee to the Company to provide the benefits
described in this Section 3(b) to its employees, or (2) 25% of the lump sum
amount payable to Employee pursuant to Section 3(a) of this Agreement.
          (c) The Company shall not be obligated under this Agreement to provide
outplacement assistance or any other benefits and perquisites not covered above,
such as a Company-provided automobile, country club and dining club dues, health
club dues, retirement benefits, etc.
     4. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Employee may qualify, nor, subject to Section 9(f), shall
anything herein limit or otherwise affect such rights as the Employee may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Employee is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the date of termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.
     5. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Employee or
others. In no event shall the Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement and, except as otherwise
provided in this Agreement, such amounts shall not be reduced whether or not the
Employee obtains other employment. The Company agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses which the Employee may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Employee or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Employee about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code.
     6. Certain Additional Payments by the Company. (a) Anything in this
Agreement to the contrary notwithstanding and except as set forth below, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
(6) (a “Payment”))

5



--------------------------------------------------------------------------------



 



would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Employee with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Employee
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Employee of all taxes on the Gross-Up
Payment including, without limitation, any income taxes, employment taxes,
excise taxes, and interest and penalties imposed upon the Gross-Up Payment, the
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 6, if it shall be determined that the Employee is entitled to a Gross-Up
Payment, but that the Payments do not exceed 110% of the greatest amount (the
“Reduced Amount”) that could be paid to the Employee such that the receipt of
Payments would not give rise to any Excise Tax, then no Gross-Up Payment shall
be made to the Employee and the remaining provisions of this Section 6 shall not
apply.
          (b) Subject to the provisions of Section 6(c), all determinations
required to be made under this Section 6, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by KPMG Peat
Marwick or such other nationally recognized certified public accounting firm as
may be designated by the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days of the receipt of notice from the Employee that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 6, shall be paid by the
Company to the Employee within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Employee. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 6(c) and the Employee
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.
          (c) The Employee shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Employee is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Employee shall not
pay such claim prior to the expiration of the 30-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:
               (1) give the Company any information reasonably requested by the
Company relating to such claim,

6



--------------------------------------------------------------------------------



 



               (2) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (3) cooperate with the Company in good faith in order effectively
to contest such claim, and
               (4) permit the Company to participate in any proceedings relating
to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 6(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis and shall indemnify and hold
the Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Employee with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
          (d) If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 6(c), the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 6(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Employee of an amount
advanced by the Company pursuant to Section 6(c), a determination is made that
the Employee shall not be entitled to any refund with respect to such claim and
the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

7



--------------------------------------------------------------------------------



 



     7. Confidential Information. The Employee shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Employee
during the Employee’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Employee or representatives of the Employee in violation of this
Agreement). After termination of the Employee’s employment with the Company, the
Employee shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.
     8. Successors. (a) This Agreement is personal to the Employee and without
the prior written consent of the Company shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     9. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid
If to the Employee:
To the Employee’s most recent home address as filed with the Company

8



--------------------------------------------------------------------------------



 



If to the Company:
Total System Services, Inc.
P. O. Box 120
Columbus, GA 31902
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
          (e) The Employee’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Employee or the Company may have hereunder, including, without
limitation, the right of the Employee to terminate employment for Good Reason
pursuant to Section 3 of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.
          (f) The Employee and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Employee and
the Company, the employment of the Employee by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Change of Control Date, the
Employee’s employment may be terminated by either the Employee or the Company at
any time prior to the Change of Control Date, in which case the Employee and
Company shall have no further rights under this Agreement. In addition, in the
event Employee’s employment is terminated as a result of Employee’s death or
Disability, Employee shall have no further rights under this Agreement. From and
after the Effective Date this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof.
          (g) This Agreement cancels and supercedes any and all previous change
of control agreements between Employee and Company (including without limitation
all Company affiliates and subsidiaries).
          (h) This Agreement is executed in two counterparts, each of which
shall be deemed an original and together shall constitute one and the same
agreement, with one counterpart being delivered to each party hereto.
          (i) To the extent this Agreement is subject to Section 409A of the
Code, Employee and the Company intend for all payments under this Agreement to
comply with such section, and this Agreement shall, to the extent practical, be
operated and administered to effect such intent. To the extent necessary to
avoid adverse tax consequences under Section 409A of the Code, the timing of any
payment under this Agreement shall be delayed six months and one day in a manner
consistent with Section 409A(a)(2)(B)(i) of the Code.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all being done
in duplicate originals, with one original being delivered to each party hereto,
all as of the day and year first above written.

                  [Employee]


TOTAL SYSTEM SERVICES, INC.
      By:                 Title:        

10